Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species; 
Set 1: 
Species A1 (Claim 2, Fig. 1): Drawn to the outlet of the distribution assembly being positioned on an edge of the frame of the patient support apparatus, 
Species A2 (Claim 3, Fig. 9): Drawn to the outlet of the distribution assembly being positioned on an edge of the edge of a mattress of the patient support apparatus, 
Species A3 (Claim 20, Fig. 14):  Drawn to the outlet of the distribution assembly being positioned on an edge of the footboard,
Set 2:
Species B1 (Claims 16-17, Fig. 5): Drawn to the source of the pressurized air being positioned on the frame, 
Species B2 (Claims 18-21): Drawn to the source of the pressurized air being positioned on a footboard.
 The species are independent or distinct because The positioning of the outlet distribution assembly depends on different distinct embodiments of the invention. The same is true for the positioning of the source of pressurized air on the invention. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 4-15, and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different search terms would be necessary to find prior art with each of the possible positions for the outlet of the distribution assembly and the source of the pressurized air. .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Scott M. Simmonds on 10/4/2022 a provisional election was made without traverse to prosecute the invention of Species A1 and Species B1, claims 2, and 16-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, and 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the check valve of claim 22 must be shown or the feature(s) canceled from the claim(s). This check valve 1026 in the original disclosure fails to be shown in any of the drawings, especially absent in the pertinent figures Fig. 19 and Fig. 20. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-22 objected to because of the following informalities:  
Regarding claim 1, it should read “a pneumatic therapy device including” not “a pneumatic therapy device a including”.  
Regarding claim 1, it should read “to the compression sleeve” not “to the compressions sleeve”.
Regarding claim 13, it should read “includes a scale system” not “includes scale system”.
Regarding claim 14, it should read “regarding an operation of the pneumatic” not “regarding the operation of the pneumatic”.
Regarding claim 17, it should have only period at the end of the claim. Delete one of them.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The check valve 1026 is described in the specification [0025] and [0073] as being coupled to the outlet of the bladder of the compression sleeve and the check valve is in fluid communication with the low air-loss material. In specification [00160] the check valve is described to open into body 1012 of the low air-loss material. The examiner cannot find the check valve 1026 or outlet of the bladder in any of the drawings, especially in Fig. 19 where it would most likely be featured. The examiner does not understand how the check valve 1026 would be coupled to the outlet of the bladder and be in fluid communication with the low air-loss material so to permit a flow of pressurized air to exit the bladder and feed the low air-loss material, as there is no visualization of these two features included in the compression sleeve and no space indicated for them to occupy on the compression sleeve. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over David J. Brzenchek et. al. (US 20170239131 A1; hereinafter “Brzenchek”).
Regarding claim 1, Brzenchek teaches a therapy system ([0002] Brzenchek relates invention particularly to support apparatuses with therapy devices, see Fig. 1) comprising 
a pneumatic therapy device a including a compression sleeve and a conduit having a first end coupled to the compressions sleeve and a second end (0007] Brzenchek teaches compression sleeves 25 that receive pressurized air through conduits 113 that have a first end that connects with the compression sleeve 25 and a second end that connects to the sleeve ports 112, see Fig. 1), 
a patient support apparatus ([0049] “illustrative hospital bed 10”, see Fig. 1), the patient support apparatus including  
a frame ([0049] “frame 20”, see Fig. 1), 
a source of pressurized air supported by the frame ([0098] Brzenchek teaches of a pump 310, which is part of compression module 23 on bed 10, that pressurizes air for the compression therapy, see annotated Fig. 14 below), 
a distribution assembly including a conduit for directing a flow of pressurized air from the source of pressurized air, an outlet, and a sensor for detecting a pressure ([0072] Brzenchek teaches of a compression therapy module 23 that has hoses 332 directing a flow of pressurized air [0098], sleeve port 112 pneumatically coupled to module 23 as an outlet [0073], and a pressure sensor 334 for the compression therapy [0083], see annotated Fig. 14 for compression module 23), 
a user interface supported on the frame ([0049] “graphical user interface (GUI) 142 of bed 10”, see Fig. 1 for GUI 142 supported by frame), 
a controller including a processor and a memory device ([0074] “control circuitry 98”, see Fig. 7, [0062] “microprocessors 172”, [0062] “memory 174”), the memory device including instructions that are executable by the processor to control the source of pressurized air, distribution system, and user interface ([0011] Brzenchek teaches software for interfacing with the compression module stored in memory 174 of the control circuitry 98, [0106] Brzenchek teaches of the compression module 23 in connection with the GUI 142), the instructions operable to detect that the second end of the conduit of the pneumatic therapy assembly has been connected to the outlet of the distribution assembly ([0100] Brzenchek teaches in an different embodiment the instructions of using pressure sensors 334 used by the control circuitry 98 that can determine whether the compression sleeve is connected or not to ports 354 or 356. The examiner holds that although detection of the conduit 113 is not specifically taught for in the embodiment using sleeve port 112 as an outlet of the distribution assembly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Brzenchek and include these pressure sensors and instructions for sleeve port 112, as ports 354 and 356 serve the same function as the sleeve port 112 (as a place to receive conduit 113 and provide a flow of pressurized air), see Fig. 14. This allows the compression therapy to be properly administered with monitoring that conduit 113 is connected pneumatically to an outlet of the distribution assembly [0100]) and provide an interface screen on the user interface to allow a user to control of the source of pressurized air to operate the pneumatic therapy device to provide therapy to an occupant of the patient support apparatus ([0049] “GUI 142 is also referred to herein as a graphical display screen 142”, [0064] “The user input commands control various functions of compression therapy module 23”, see Fig. 8 [0040]).


    PNG
    media_image1.png
    770
    1078
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    836
    896
    media_image2.png
    Greyscale




	Regarding claim 2, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the outlet of the distribution assembly is positioned on an edge of the frame of the patient support apparatus (See sleeve ports 112 located at edge of the frame in Fig. 1).
	Regarding claim 4, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the instructions in the memory device include instructions that, when executed by the processor, cause the controller to monitor the sensor for detecting a pressure in the distribution assembly to detect that the second end of the conduit of the therapy device has been connected to the outlet ([0100] Brzenchek teaches in an different embodiment the instructions of using pressure sensors 334 used by the control circuitry 98 that can determine whether the compression sleeve is connected or not to ports 354 or 356. The examiner holds that although detection of the conduit 113 is not specifically taught for in the embodiment using sleeve port 112 as an outlet of the distribution assembly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Brzenchek and include these pressure sensors and instructions for sleeve port 112, as ports 354 and 356 serve the same function as the sleeve port 112 (as a place to receive conduit 113 and provide a flow of pressurized air), see Fig. 14). This allows the compression therapy to be properly administered with monitoring that conduit 113 is connected pneumatically to an outlet of the distribution assembly ([0100]).
Regarding claim 5, where Brzenchek teaches the limitations of claim 4, Brzenchek teaches wherein the patient support apparatus further comprises a sensor operable to detect a token coupled to the second end of the conduit of the pneumatic therapy device to determine the type of therapy device coupled to the outlet of the air distribution assembly ([0084] Brzenchek teaches sensors that sense tokens included as a part of the second end of conduits 113 that connects to the port 112. These tokens tell the sensors what type of compression sleeve is coupled to the port 112).
Regarding claim 6, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the patient support apparatus further comprises a sensor operable to detect a token coupled to the second end of the conduit of the pneumatic therapy device to determine the type of therapy device coupled to the outlet of the air distribution assembly ([0084] Brzenchek teaches sensors that sense tokens included as a part of the second end of conduits 113 that connects to the port 112. These tokens tell the sensors what type of compression sleeve is coupled to the port 112).
Regarding claim 11, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor the sensor for detecting a pressure in the distribution assembly to detect that the second end of the conduit of the therapy device has been disconnected from the outlet ([0100] Brzenchek teaches in an different embodiment the instructions of using pressure sensors 334 used by the control circuitry 98 that can determine whether the compression sleeve is connected or not to ports 354 or 356. The examiner holds that although detection of the conduit 113 is not specifically taught for in the embodiment using sleeve port 112 as an outlet of the distribution assembly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Brzenchek and include these pressure sensors and instructions for sleeve port 112, as ports 354 and 356 serve the same function as the sleeve port 112 (as a place to receive conduit 113 and provide a flow of pressurized air), see Fig. 14). This allows the compression therapy to be properly administered with monitoring that conduit 113 is connected pneumatically to an outlet of the distribution assembly ([0100]).
Regarding claim 12, where Brzenchek teaches the limitations of claim 11, Brzenchek teaches wherein the memory device includes further instructions that, when executed by the processor, cause the controller to transmit an alert to a caregiver providing an indication of the conduit is disconnected ([0092] Brzenchek teaches alarms 185 that can be activated in response to alarm conditions associated with the compression module 23, information from the compression module 23 and its usage can be transmitted to a in-room display 181 that can act as a nurse call system [0091]. Although not explicitly taught, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to indicate the alarms 185 on the display 181 for the nurse to see and properly care for the patient [0091]. This allows for the nurse to know if the patient is being properly cared for in their compression therapy [0091]). 
	Regarding claim 13, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the patient support apparatus includes scale system ([0064] “scale system 270”) and the memory device includes instructions that, when executed by the processor, modify an operating parameter of the pneumatic therapy device based on a weight of a patient on the patient support apparatus as detected by the scale system ([0027] Brzenchek teaches of using the scale system to determine the weight of a patient on the apparatus and varying an operating parameter of the compression therapy module depending on the weight).
Regarding claim 14, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the patient support apparatus is in communication with a communication interface that communicates data regarding the operation of the pneumatic therapy device to a computer spaced apart from the patient support apparatus ([0067] communication interface 180, which Brzenchek teaches of providing communication with remote computers 176 via link, see Fig. 7).

    PNG
    media_image3.png
    836
    896
    media_image3.png
    Greyscale
Regarding claim 15, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the air distribution assembly includes a manifold that is positioned on the frame of the patient support apparatus ([0102] tubing represented by arrows 330, see annotated Fig. 14. This tubing represents a part of compression therapy module 23, [0038] Brzenchek teaches the compression therapy module 23 can be positioned on the foot section of the frame. See Fig. 5-6 with outline 106’ of compression module 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brzenchek and further in view of James A. McEwen (US 4479494 A; hereinafter “McEwen”).
Regarding claim 7, where Brzenchek teaches the limitations of claim 1, Brezenchek fails to teach wherein the memory device includes instructions that, when executed by the processor, cause the controller to monitor the pressure in the pneumatic therapy device at pre-determined intervals of time, determine if the measured pressure is greater than a pre-programmed threshold, and if the pressure exceeds the pre- programmed threshold, records a violation in the patient record, and decreases the pressure by a predetermined value. 
However, McEwen teaches of wherein the memory device includes instructions that, when executed by the processor, cause the controller to monitor the pressure in the pneumatic therapy device at pre-determined intervals of time, determine if the measured pressure is greater than a pre-programmed threshold, and if the pressure exceeds the pre- programmed threshold, records a violation in the patient record, and decreases the pressure by a predetermined value ([Col. 3 Lines 53- 64] McEwen teaches of a pressure regulator monitoring the pressure of a cuff and lowering the pressure when the cuff pressure exceeds a limit, McEwen also teaches recording operational status of the compression device and indications of any alarms that have been triggered [Col. 7 Lines 23-37]). McEwen is considered analogous to the claimed invention and Brzenchek as it is in the same field of pneumatic compression of a patient’s limb ([Col. 1 Lines 14-16]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brzenchek to incorporate the teachings of McEwen and to monitor the pressure in the pneumatic therapy device at pre-determined intervals of time, determine if the measured pressure is greater than a pre-programmed threshold, and if the pressure exceeds the pre- programmed threshold, records a violation in the patient record, and decreases the pressure by a predetermined value. Doing so allows the cuff to minimizing the risk of patient injury due to over-pressurization of the cuff ([Abstract]).
Regarding claim 8, where Brzenchek and McEwen teaches the limitations of claim 7, where Brzenchek teaches the memory device includes further instructions that, when executed by the processor, cause the controller to transmit an alert to a caregiver ([0092] Brzenchek teaches of alarms 185 for the compression module 23 that are transmitted to a GUI 142, [Col. 19 Lines 26-30] McEwen also teaches of pressure alarm signal trigger to notice an operator). With the modified invention based on the teachings of both Brzenchek and McEwen, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to transmit an alert to a caregiver providing an indication of the violation of the pre-programmed threshold. Doing so allows the nurse to be called in order to help the patient and prevent risk of patient injury ([0091] Brzenchek teaches of a nurse call system that is sent information regarding the usage of the compression therapy module 23).
Regarding claim 9, where Brzenchek and McEwen teaches the limitations of claim 7, where Brzenchek teaches wherein the memory device includes further instructions that, when executed by the processor, cause the controller to monitor the sensor for detecting a pressure in the distribution assembly to detect that the second end of the conduit of the therapy device has been disconnected from the outlet ([0100] Brzenchek teaches in an different embodiment the instructions of using pressure sensors 334 used by the control circuitry 98 that can determine whether the compression sleeve is connected or not to ports 354 or 356. The examiner holds that although detection of the conduit 113 is not specifically taught for in the embodiment using sleeve port 112 as an outlet of the distribution assembly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Brzenchek and include these pressure sensors and instructions for sleeve port 112, as ports 354 and 356 serve the same function as the sleeve port 112 (as a place to receive conduit 113 and provide a flow of pressurized air), see Fig. 14. This allows the compression therapy to be properly administered with monitoring that conduit 113 is connected pneumatically to an outlet of the distribution assembly [0100]).
Regarding claim 10, where Brzenchek and McEwen teaches the limitations of claim 9, where Brzenchek teaches wherein the memory device includes further instructions that, when executed by the processor, cause the controller to transmit an alert to a caregiver providing an indication of the conduit is disconnected ([0092] Brzenchek teaches alarms 185 that can be activated in response to alarm conditions associated with the compression module 23, information from the compression module 23 and its usage can be transmitted to a in-room display 181 that can act as a nurse call system [0091]. Although not explicitly taught, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to indicate the alarms 185 on the display 181 for the nurse to see and properly care for the patient [0091]. This allows for the nurse to know if the patient is being properly cared for in their compression therapy [0091]). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brzenchek and further in view of John P. Biondo et. al. (US 7641623 B2; hereinafter “Biondo”).
Regarding claim 16, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the source of pressurized air is positioned on the frame ([0037] Brzenchek teaches that the compression module 23, which includes pump 310, can be positioned on the underside of the frame, see Fig. 5) but Brzenchek fails to teach of the source of pressurized air being enclosed by a mattress.
However, Biondo teaches of wherein the source of pressurized air is positioned on the frame and enclosed by a mattress ([Col. 11 Lines 53-55, Col. 14 Lines 8-10] Biondo teaches of a pressure generator 1024 in housing 274 that can be enclosed by the mattress 242 that is positioned on the frame 38, see Fig. 1 and Fig. 6). Biondo is considered analogous to the claimed invention and Brzenchek as it is in the same field of patient support apparatus with therapy devices ([0002]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brzenchek to incorporate the teachings of Biondo and have the source of pressurized air enclosed by a mattress. Doing so allows the compression module to inflate or deflate the sleeve for compression therapy while the patient is on the mattress, without the need for the pneumatic circuitry to be arranged by the caregiver at hand as it is built into the mattress ([Col. 14 Lines 8-22]).
Regarding claim 17, where Brzenchek teaches the limitations of claim 1, Brzenchek teaches wherein the source of pressurized air is positioned on the frame ([0037] Brzenchek teaches that the compression module 23, which includes pump 310, can be position on the underside of the frame, see Fig. 5) but Brzenchek fails to teach at least a portion of the source of pressurized air is positioned in a mattress supported on the frame.
However, Biondo teaches of the source of pressurized air is positioned on the frame and at least a portion of the source of pressurized air is positioned in a mattress supported on the frame ([Col. 11 Lines 53-55, Col. 14 Lines 8-10] Biondo teaches of a pressure generator 1024 in a compression module 234 that can be enclosed by the mattress 242 that is positioned on frame 38, see Fig. 1 and Fig. 6). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brzenchek to incorporate the teachings of Biondo and have at least a portion of the source of pressurized air positioned in a mattress supported on the frame. Doing so allows the compression module to inflate or deflate the sleeve for compression therapy while the patient is on the mattress, without the need for the pneumatic circuitry to be arranged by the caregiver at hand as it is built into the mattress ([Col. 14 Lines 8-22]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craig N. Hansen et. al. (US 6676614 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL JAMES KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785